DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “module … configure to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “module” corresponds to a processor (para. [0051]. The device 800 includes a processing system 808 of one or more processors (e.g., any of microprocessors, controllers, and the like) and/or a processor and memory system implemented as a system-on-chip (SoC) that processes computer-executable instructions. The processor system may be implemented at least partially in hardware, which can include components of an integrated circuit or on-chip system, an application-specific integrated circuit (ASIC), a field-programmable gate array (FPGA), a complex programmable logic device (CPLD), and other implementations in silicon and/or other hardware).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allan T. Sponseller on 03/18/2021.


Claims 1 and 21 have been amended as follows: 

1. (Currently Amended) A foldable device comprising: 
a first housing portion; 
a second housing portion; 
a hinge structure joined to the first housing portion and the second housing portion to permit the foldable device to be folded along an axis between an open mode and a closed mode; 
a plurality of touch sensors disposed along the first housing portion and the second housing portion, the plurality of touch sensors including a first touch sensor disposed along the first housing portion and a second touch sensor disposed along the second housing portion; 
a module implemented at least partially in hardware and configured to: 
determine touch sensor physical proximity based on signals from sensors in the first housing portion and the second housing portion; 
responsive to the signals indicating the touch sensor physical proximity is not less than a threshold, determine that the foldable device is in the open mode and automatically cause the foldable device to operate in a single sensor mode in which a first functionality mapped to the first touch sensor is performed in response to touch input received at the first touch sensor and second functionality mapped to the second touch sensor is performed in response to touch input received at the second touch sensor; and 


21. (Currently Amended) The foldable device as described in claim 7, wherein when the foldable device is in the open mode, the first housing portion and the second housing portion form a top of the foldable device, the first housing portion and the second housing portion each have a first side parallel to the hinge structure.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:


responsive to the signals indicating the touch sensor physical proximity is not less than a threshold, determine that the foldable device is in the open mode and automatically cause the foldable device to operate in a single sensor mode in which a first functionality mapped to the first touch sensor is performed  in response to touch input received at the first touch sensor and second functionality mapped to the second touch sensor is performed in response to touch input received at the second touch sensor; and responsive to the signals indicating the touch sensor physical proximity is less than the threshold, determine that the foldable device is in the closed mode and automatically cause the foldable device to operate in a cumulative sensor mode in which the first touch sensor and the second touch sensor are combined into a combined sensor and perform a third  functionality mapped to the combined sensor is performed in response to touch input received at  the combined sensor, the first functionality, the second functionality, and the third functionality being different functionalities
In combination with all other claim limitations.

Claim 7:
responsive to determining, based on the signals, that the foldable device is in the open mode, automatically causing the foldable device to operate in a single sensor mode in which the processor performs a first functionality mapped to the first touch sensor in response to touch input received at the first touch sensor and performs a second functionality mapped to the second touch sensor in response to touch input received at the second touch sensor; and responsive to determining, based on the signals, that the foldable device is in the closed mode, automatically causing the foldable device to operate in a cumulative sensor mode in which the first touch sensor and the second touch sensor are combined into a combined sensor and the processor performs a third functionality mapped to the combined sensor  in response to touch input received at the combined  sensor, the  first functionality, the second functionality, and the third functionality being different functionalities
In combination with all other claim limitations.

Claim 14:
 responsive to the signals indicating the foldable computing device is in the open mode, automatically causing the foldable computing device to operate in a single sensor mode in which a first functionality mapped to a first touch sensor is performed  in response to touch input received at the first touch sensor and second functionality mapped to a second touch sensor is performed in response to touch input received at the second touch sensor; and responsive to the signals indicating the foldable computing device is in the closed mode, automatically causing the foldable computing device to operate in a cumulative sensor mode in which the first touch sensor and the second touch sensor are combined into a combined sensor and perform a third  functionality mapped to the combined sensor  in response to touch input received at the combined  sensor, the first functionality, the second functionality, and the third functionality being different functionalities  
In combination with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618.  The examiner can normally be reached on Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626